WATSON, Judge,
dissenting:
The statutory requirement for denial of unemployment compensation is that the employee be discharged for misconduct connected with employment. Here, based on the referee’s findings of fact, there is insufficient connection with plaintiff’s employment to justify denial of benefits. The controversy about the notice posted on the bulletin board was connected entirely with plaintiff’s union activities and had nothing to do with her employment duties; the same is true of the request that she remove it and her refusal to do so. Absent a connection between plaintiff’s refusal to remove the notice and her employment, the statutory requirement for disqualification has not been met. Plaintiff is entitled to unemployment compensation benefits. I respectfully dissent.